Name: Commission Regulation (EC) No 980/98 of 8 May 1998 repealing Regulation (EC) No 19/98 suspending the sale of butter from public stocks pursuant to Regulation (EEC) No 3143/85 on the sale at reduced prices of intervention butter intended for direct consumption in the form of concentrated butter and the granting of aid pursuant to Regulation (EEC) No 429/90 on the granting by invitation to tender of an aid for concentrated butter intended for direct consumption in the Community
 Type: Regulation
 Subject Matter: trade policy;  economic policy;  marketing;  processed agricultural produce;  distributive trades
 Date Published: nan

 EN Official Journal of the European Communities 9. 5. 98L 137/8 COMMISSION REGULATION (EC) No 980/98 of 8 May 1998 repealing Regulation (EC) No 19/98 suspending the sale of butter from public stocks pursuant to Regulation (EEC) No 3143/85 on the sale at reduced prices of intervention butter intended for direct consumption in the form of concentrated butter and the granting of aid pursuant to Regulation (EEC) No 429/90 on the granting by invitation to tender of an aid for concentrated butter intended for direct consumption in the Community THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organisation of the market in milk and milk products (1), as last amended by Regula- tion (EC) No 1587/96 (2), and in particular Articles 6(6) and 7a(3) thereof, Whereas the sale of intervention butter pursuant to Commission Regulation (EEC) No 3143/85 (3), as last amended by Regulation (EC) No 1802/95 (4), and the grant of aid pursuant to Commission Regulation (EEC) No 429/90 (5), as last amended by Regulation (EC) No 417/98 (6), were suspended by Commission Regulation (EC) No 19/98 (7); whereas, in view of the way the market for butter has developed over the past few months, the aid arrangements provided for in Regulation (EEC) No 429/ 90 should be reintroduced; whereas there is no interven- tion butter available for sale so the suspension of sale referred to in Regulation (EEC) No 3143/85 need not be maintained; whereas, therefore, Commission Regulation (EC) No 19/98 should be repealed; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 19/98 is hereby repealed. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 May 1998. For the Commission Franz FISCHLER Member of the Commission (1) OJ L 148, 28. 6. 1968, p. 13. (2) OJ L 206, 16. 8. 1996, p. 21. (3) OJ L 298, 12. 11. 1985, p. 9. (4) OJ L 174, 26. 7. 1995, p. 27. (5) OJ L 45, 21. 2. 1990, p. 8. (6) OJ L 52, 21. 2. 1998, p. 18. (7) OJ L 4, 8. 1. 1998, p. 39.